DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II claims 10-15 in the reply filed on 01SEPT2021 is acknowledged. The restriction requirement between Inventions I-II, as set forth in the Office action mailed on 23JUL2021, has been withdrawn due to the amended claims being no longer independent or distinct. Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim.
Priority
Benefit of domestic priority of application 62/773,417 filed on 11/30/2018 under 35 U.S.C. 120, 121, or 119e is acknowledged.
Information Disclosure Statement
The information disclosure statement filed 28JUL2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it does not contain any references.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CENTRIFUGE TUBE SEPARATION SYSTEM.
Claim Objections
Claim 1 line(s) 11 and claim 10 line(s)  sets forth the limitation “means for facilitating or regulating air- or gas-flow” preferably should be corrected to - - a means for facilitating or regulating air- or gas-flow - -.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a means that is coupled with functional language without reciting sufficient structure to perform the recited function and is not preceded by a structural modifier.  Such claim limitation(s) are:
means for facilitating or regulating air- or gas-flow in claims 1,10
means for regulating a flow of matter in claim 8.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1,10, the claim limitation “means for facilitating or regulating air- or gas-flow” invokes 35 U.S.C. 112(f). However, the written description fails to clarify the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification provides details in (par. [0021,0062]), but it is unclear what structures correspond to the limitation. It is unclear whether “means for facilitating or regulating air- or gas-flow” is meant to include all the details of par. [0021,0062] or the Applicant meant to claim two separate means+function limitations, for example, - - a means for facilitating air- or gas-flow or a means for regulating air- or gas-flow - -.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 8 line(s) 2 sets forth the limitation “a means for regulating a flow of matter”. It is unclear whether “a means for regulating a flow of matter” of claim 8 is the same or different from “means for facilitating or regulating air- or gas-flow” of claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by OMORI (US 8419705).
Regarding claim 10, OMORI teaches an apparatus for separating and storing blood components (title, Figs.) comprising:
a) a centrifuge tube (Fig. 2 #32);
b) a separation tube (Fig. 2 #31) having an open bottom (see orifice, Fig. 2 #34); and
c) a cap (Fig. 2 #33), wherein the centrifuge tube and the separation tube are configured to sealingly and releasably couple to the cap (C8/L17-19,29-33), wherein, when coupled to the cap, a pre-determined length of the separation tube is positioned within the centrifuge tube (Fig. 2), wherein an area between an exterior surface of the separation tube and an interior surface of the centrifuge tube is unobstructed along the pre-determined length (Fig. 2), wherein the cap comprises means for facilitating or .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over OMORI (US 8419705) in view of JINNO (US 20070161491).
Regarding claim 11, OMORI teaches the capability of when the cap is coupled to the separation tube, the cap provides open communication between an area outside of the cap and an interior of the separation tube (via the vent).
OMORI does not teach the cap comprises a plug. However, JINNO teaches a centrifuging settling tube and organic cell collection tube (title, Figs.) comprising:
a) a centrifuge tube (Fig. 2 #2);

c) a cap (Fig. 2 #5), wherein the centrifuge tube and the separation tube are configured to sealingly and releasably couple to the cap (Fig. 1; par. [0040]), wherein, when coupled to the cap, a pre-determined length of the separation tube is positioned within the centrifuge tube (Fig. 2), wherein an area between an exterior surface of the separation tube and an interior surface of the centrifuge tube is unobstructed along the pre-determined length (Fig. 2); and,
wherein the cap comprises a plug (Fig. 2 #4), wherein a top of the cap includes an aperture (Fig. 5 #51) that opens into a cavity (interior) of the cap, wherein the plug is configured to releasably seal the aperture (par. [0049]).
It is known in the art that a plug may be easily removed (par. [0005]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the cap of OMORI with the cap having an aperture and plug of JINNO in order to provide easy access to the inner separation tube from the top without disassembly of the device. The references are combinable, because they are in the same technological environment of centrifuge tubes. See MPEP 2141 III (A) and (G).
Claim 1-2,7 are rejected under 35 U.S.C. 103 as being unpatentable over OMORI (US 8419705) in view of JINNO (US 20070161491) evidence by CYTIVA.
Regarding claims 1,7, OMORI teaches an apparatus for separating and storing blood components (title, Figs.; C1/L6-7) and the claimed system as above in claim 10, which is incorporated by reference. OMORI does not teach a separation medium. 
JINNO further teaches a separation medium (Percoll liquid; par. [0057]) disposable (capable of being) within the centrifuge tube and the separation tube, wherein a volume of the separation medium is such that, when the separation tube and the centrifuge tube are coupled to the cap, the open bottom of the separation tube is submersed in the separation medium (Fig. 12).
Percoll is a known commercially-available density gradient separation medium (see CYTIVA) suitable for density gradient centrifugation of cells, viruses and subcellular particles.
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the device of OMORI with the separation medium of JINNO in order to more distinctly and reliably separate blood into its various components. The references are combinable, because they are in the same technological environment of blood separations. See MPEP 2141 III (A) and (G).
Regarding claim 2, the rejection is the same as claim 11 and incorporated by reference.
Regarding claims 8-9, JINNO teaches a hollow needle (Fig. 14 #70) coupled to a means for regulating a flow of matter (syringe, Fig. 14 #81), wherein the cap is capable of receiving the needle therethough (just simply remove the plug #4 and insert the needle).
Allowable Subject Matter
Claims 3-6,12-15 have allowable subject matter over the prior art of record and would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777